Title: From George Washington to John Augustine Washington, 18 October 1777
From: Washington, George
To: Washington, John Augustine

 

Dear Brother
Phila. County [Pa.] Octr 18th 1777.

Your kind and Affectionate Letters of the 21st of Septr & 2d Instt came Safe to hand. when my last to you was dated I know not, for truely I can say, that my whole time is so much engross’d that I have scarce a moment (but sleeping ones) for relaxation, or to endulge myself in writing to a friend.
The anxiety you have been under, on Acct of this Army, I can easily conceive; would to God there had been less Cause for it. or, that our Situation at present, was such, as to promise much from it. The Enemy crossed the Schuylkill—which, by the by, above the Falls (& the Falls you know is only five Miles from the City) is as easily crossed in any place as Potomack Run, Aquia, or any other broad & shallow Water—rather by stratagem; tho I do not know that it was in our power to prevent it, as their Manœuvres made it necessary for us to attend to our Stores which lay at Reading, towards which they seemd bending their course, & the loss of which must have proved our Ruin—After they had crossed, we took the first favourable oppertunity of attacking them—this was attempted by a Nights March of fourteen Miles to surprize them (which we effectually did) so far as reaching their Guards before they had notice of our ⟨co⟩ming, and but for a thick Fog rendered so infinitely dark at times, as not to distinguish friend from Foe at the distance of 30 Yards, we should, I believe, have made a decisive & glorious day of it. But Providence—or some unaccountable something, designd it otherwise; for after we had driven the Enemy a Mile or two, after they were in the utmost confusion, and flying before us in most places, after we were upon the point (as it appeard to every body) of grasping a compleat Victory, our own Troops took fright & fled with precipitation and disorder. how to acct for this I know not, unless, as I before observd, the Fog represented their own Friends to them for a Reinforcement of the Enemy as we attacked in different Quarters at the sametime, & were about closing the Wings of our Army when this happened. one thing indeed contributed not a little to our Misfortune, and that was want of Ammunition on the right wing, which began the Ingagement, and in the course of two hours and 40 Minutes which it lasted, had (many of them) expended the 40 Rounds which they took into the Field.
After the Ingagement we removd to a place about 20 Miles from the Enemy, to collect our Force together—to take care of our Wounded—get furnished with necessaries again—& be in a better posture, either for Offensive, or defensive operations. we are now advancing towards the Enemy again, being at this time within 12 Miles.

Our loss in the late Action was, in killed, wounded, and Missing, about 1000, but of the missing, many, I dare say took advantage of the times, and deserted. Genl Nash of No. Carolina was Wounded and died two or three days after. many valuable Officers of ours was also wounded and some killed. The Enemys loss is variously reported. none make it less than 1500 (killed & Wounded) & many estimate it much larger—Genl Agnew of theirs was certainly killed & many Officers wounded among whom some of distinction—this we certainly know that the Hospital at Philadelphia & several large Meeting Houses are filled with their wounded besides private Houses with the Horses. In a word it was a bloody day—would to Heaven I could add, that it had been a more fortunate one for us.
Our distress on Acct of Cloathing is great, & in a little time must be very Sensibly felt, unless some expedient can be hit upon to obtain them. We have since the Battle got in abt 1200 Militia from Virginia—about the same number have gone off from this State and Jersey but others are promised in lieu of them—with truth however it may be said, that this State acts most infamously, the People of it I mean as we derive little or no assistance from them—In short they are, in a manner, totally, disaffected, or in a kind of Lethargy.
The Enemy are making vigorous efforts to remove the obstructions in the Delaware, & to possess themselves of the Works which have been constructed for the Defence of them—I am doing all I can in my present situation to save them: God only, knows which will succeed.
I very sincerely congratulate you on the change in your Family. tell the young couple, after wishing them joy of their union, that it is my sincere hope that it will be as happy, and lasting as their present joys are boundless. the Inclosed Letter of thanks to my Sister for her elegant present you will please to deliver and with sincere Affection for you all I am Dr Brother Yrs

Go: Washington


P.S. I had scarce finish’d this Letter when by express from the State of New York, I received the Important and glorious News which follows. I most devoutly congratulate you, my Country, and every well wisher to the Cause on this Signal Stroke of Providence. Yrs as before.


Go: Washington
